DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on January 27, 2022.  As directed by the amendment: claims 1, 5-7, 12, 13, and 15 have been amended and claims 2-4 and 9 have been canceled.  Thus, claims 1, 5-7, and 10-15 are presently pending in the application.

Claims 1, 5-7, and 10-15 are allowed based on the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Michael Haas on February 2, 2022.

The application has been amended as follows: 

In claim 13 line 13, the term “a communication device by a wireless communication,” has been changed to --a communication device by wireless communication--.

In claim 15 line 14, the term “a communication device by a wireless communication,” has been changed to --a communication device by wireless communication--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a wear-out assessment unit including a determining component including a sensor for detecting usage of the patient interface for medical treatment and a timer for measuring a usage time of the patient interface device for medical treatment, the determining component being configured to determine a wear-out level of the patient interface based on the usage time of the patient interface for medical treatment, wherein the determining component is configured to trigger the timer to measure the usage time of the patient interface for medical treatment in response to the sensor detecting usage of the patient interface for medical treatment, wherein the wear-out assessment unit is distribute between the patient interface and the communication device with at least the determining component being on the patient interface device and at least the presentation component being on the communication device, as recited in claim 1 lines 8-12 and lines 18-23.
The prior art of record, alone or in combination, also fails to teach at least at least a wear-out assessment unit including a determining component including a sensor for detecting usage of the patient interface for medical treatment and a timer for measuring a usage time of the patient interface device for medical treatment, the determining component being configured to determine a wear-out level of the patient interface based on the usage time of the patient interface for medical treatment, wherein the determining component is configured to trigger the timer to measure the usage time of the patient interface for medical treatment in response to the sensor detecting usage of the patient interface for medical treatment, as recited in claim 12 lines 6-10 and lines 14-16.
The prior art of record, alone or in combination, also fails to teach at least determining, with a determining component on the patient interface and including a sensor for detecting usage of the patient interface for medical treatment and a timer for measuring a usage time of the patient interface for medical treatment, a wear-out level of the patient interface based on the usage time of the patient interface for medical treatment; evaluating, with an evaluation component on the patient interface, the wear-out level and outputting a wear-out event if the wear-out level exceeds a predetermined wear-out threshold, as recited in claim 13 lines 4-11.
The prior art of record, alone or in combination, also fails to teach at least determining, with a determining component on the patient interface and including a sensor for detecting usage of the patient interface for medical treatment and a timer for measuring a usage time of the patient interface for medical treatment, a wear-out level of the patient interface based on the usage time of the patient interface for medical treatment; evaluating, with an evaluation component on the patient interface, the wear-out level and outputting a wear-out event if the wear-out level exceeds a predetermined wear-out threshold, as recited in claim 15 lines 5-12.
The closest prior art of record includes Milne (US 2012/0137250) who teaches a ventilator monitoring system including an assessment unit receiving data from a sensor of the patient interface, wireless communication of the data, and issuing notifications; but fails to disclose at least a determining component, an evaluating component which determines wear out data relative to a threshold value, and a communication component.
The closest prior art of record also includes Peake (US 2009/0199857) who teaches a patient interface with a first wireless communication unit and a communication device with a second wireless communication unit; but fails to teach at least a determining component, an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785